Citation Nr: 0400258	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  97-33 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Entitlement to service connection for the residuals of an 
injury to the pelvis.

3.  Entitlement to service connection for the residuals of a 
concussion, claimed as memory loss.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 to July 1961.  
These claims come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which originally denied the 
benefits sought on appeal.  

This matter was previously before the Board in July 1998, at 
which time the case was remanded to the RO for the completion 
of additional development.  The requested development was 
subsequently completed, and the case was then returned to the 
Board.  In an August 2002 decision, the Board denied the 
claims on appeal.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In an Order dated in May 2003, 
the Court granted a Joint Motion to Vacate and Remand (Joint 
Motion) filed in the case, and returned the veteran's claims 
to the Board for readjudication.  

The Board has determined that additional development is 
required in this case prior to any further appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part. 


REMAND

For these claims, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

Unfortunately, as the Board noted in its now vacated 
decision, the VCAA was enacted during the pendency of this 
appeal, and the veteran's claims do not appear to have been 
adjudicated under the VCAA.  The Court has held that failure 
by the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence VA would seek 
to provide and which evidence the claimant is to provide, is 
remandable error.  In this case, the record does not contain 
any specific documentation informing the veteran of the 
information or evidence necessary to substantiate his claims, 
as well as which evidence VA would seek to provide and which 
evidence the veteran should provide.  The Court has indicated 
that such specific notice is required in order to fully 
comply with the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Given this guidance from the Court, this 
procedural error must be addressed prior to final appellate 
review.  

While in theory, the Board has the authority to consider law 
not considered by the RO, a decision from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of the VA regulations the Board 
previously utilized to notify a claimant of the VCAA pursuant 
to 38 U.S.C.A. § 5103.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs,  327 F.3d 1339 (Fed. 
Cir. 2003).  In that case, the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii), which required the Board to 
provide the notice required by 38 U.S.C.A. § 5103(a) and to 
provide a claimant not less than 30 days to respond to the 
notice, was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which provided a claimant one year to submit 
evidence.  Therefore, at this point in time, the Board cannot 
provide notice to the appellant of the provisions of the 
VCAA.  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d. 1334 (Fed. Cir. 
2003), the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  This decision will likely 
have bearing on any future notice provided to the veteran 
concerning the VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process, 
and to comply with the Court's Order in this case, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The veteran's claims should be 
considered under the provisions of the 
VCAA.  In doing so, the notification and 
assistance requirements of the VCAA must 
be satisfied, including the issuance of 
specific notice to the veteran of the 
division of responsibilities between VA 
and the veteran for obtaining evidence in 
support of his claims.  The VCAA's notice 
obligations must be satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. 
Cir. 2003), 38 U.S.C.A. §§ 5102, 5103, 
5103A, and any other applicable legal 
precedent.  

2.  When the development requested above 
has been completed to the extent 
possible, the case should be 
readjudicated.  If any of the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, to ensure due process, and to comply with the 
Court's Order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




